EXHIBIT 10.25

SALES AGENCY AGREEMENT

THIS SALES AGENCY AGREEMENT (this “Agreement”) is made this 1st day of August
2018, by and between StelKast, Inc., a Pennsylvania corporation (“StelKast”),
and CPM Medical Consultants, LLC, an independent sales representative with its
principal office located at 1565 N. Central Expy., Suite 200, Richardson, TX
75080, (“Agent”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby

acknowledged, the parties hereto agree as follows with the intent to be legally
bound:

ARTICLE I.
DEFINITIONS

When used throughout this Agreement, the following words shall have the meaning
herein defined.

Section 1.1.Laws. The term “Laws” shall mean every law, rule, regulation,
policy, code, ordinance, interpretive rule and instruction, restriction, order,
writ, injunction or decree of any court, administrative agency or governmental
or regulatory body.

Section 1.2.Product. The term “Product” or “Products” shall mean StelKast hip
and knee implants identified on Exhibit A which are not separately reimbursed by
any federal health care program. Exhibit A may be unilaterally updated from time
to time by StelKast.

Section 1.3.Specified Area. The term “Specified Area” shall mean the accounts
set forth on Exhibit B as long as Agent maintains sales at those accounts.
Additional accounts may be added as mutually agreed on in writing by StelKast
and Agent. For the avoidance of doubt, the designation of the Specified Area is
not intended nor shall it be construed to grant Agent exclusive rights to the
Specified Area.

Section 1.4.Medical Device Excise Tax. The term “Medical Device Excise Tax”
shall mean the taxes imposed upon the sale of medical devices as defined under
Internal Revenue Code Section 4191, which was enacted by the Health Care and
Education Reconciliation Act of 2010.

Section 1.5.Net Sales Price. The term “Net Sales Price” shall mean the total
price invoiced and paid by the hospital account less the amount of any rebate,
fee, applicable Medical Device Excise Tax, or other amount due from StelKast in
respect of such sale (including, without limitation, the amount of any rebate
payable in connection therewith or any fee or other expense payable to the
hospital account or a purchasing organization acting on behalf of such hospital
account in connection therewith).

1

 

 

--------------------------------------------------------------------------------

 

ARTICLE II.
NATURE OF ENGAGEMENT

Section 2.1.Appointment. StelKast hereby appoints Agent as an independent sales
representative in the Specified Area to solicit orders in accordance with the
terms of this Agreement. Orders may be solicited only from licensed health care
facilities or group purchasing organizations for such facilities.

Section 2.2.Quotations. All quotations made by Agent shall be on StelKast’s
terms and conditions. All prices, terms and conditions shall be subject to
revision by StelKast until the time of acceptance of the order. All quotations
of Agent shall contain a statement to that effect.

Section 2.3.Customer Development. Agent shall: (i) use its best efforts to
solicit orders for Products; and (ii) provide coverage of accounts on a regular
basis, consistent with good business practices and in accordance with all
applicable Laws.

Section 2.4.Agent’s Additional Duties.

(a)Agent’s duties shall also include, but will not be limited to, the following:
(i) to verify customer complaints within the Specified Area and to offer
competent solutions; (ii) to assist StelKast in the collection of accounts
within the Specified Area, including invoicing customers; (iii) to advise
StelKast of any request of a potential customer within the Specified Area for
information relating to any of StelKast’s products or services, giving full
details concerning the requirements of the potential customer; (iv) to provide
administrative assistance to StelKast when required; and (v) to inform StelKast
of any malfunction or failure of any Product of which Agent becomes aware.

(b)Agent will be solely responsible for all travel and other expenses incurred
by Agent in carrying out its obligations under this Agreement.

Section 2.5.Representations. Agent shall make no representations, claims, or
warranties with respect to the Products, either orally or in writing, unless
such representations, claims or warranties have been previously approved by
StelKast in writing. StelKast will not be bound in any manner whatsoever should
Agent make such representations, claims, or warranties in violation of this
Agreement.

Section 2.6.Authority. Agent shall not have the right or power to enter into any
contract on StelKast’s behalf, nor to bind StelKast in any respect.

Section 2.7.Independent Contractor. Agent is and shall remain at all times an
independent contractor. No provision of this Agreement is intended to create or
shall create any other relationship, such as employment, joint venture,
partnership, or agency, between StelKast and Agent. Agent shall pay all the
expenses incurred in connection with this Agreement and shall be solely
responsible for the acts of its employees, subagents, representatives, agents,
consultants, and contractors. Agent acknowledges that it is responsible for the
payment of all taxes with regard to the receipt of the compensation payable
under Article IV hereof. Agent shall

- 2 -

 

--------------------------------------------------------------------------------

 

have sole responsibility for withholding any sums for income tax, unemployment
insurance, social security or any other withholding required by applicable law
or governmental requirement for its employees, subagents, representatives,
agents, consultants, and contractors, as required by law. Agent shall indemnify
and hold StelKast and its shareholders, directors, and officers and their
respective affiliates harmless from and against any employment related claim,
whether for wages, benefits, unemployment, workers’ compensation or tax
liability. No person hired by Agent to provide any services in connection with
this Agreement shall for any purpose at any time be deemed to be an employee or
contractor of StelKast, and StelKast shall have no obligation to any such
individual for wages, benefits, workers’ compensation, disability, unemployment,
or any withholding or other taxes.

ARTICLE III.
STELKAST’S RIGHTS

Section 3.1.Acceptance. All orders taken by Agent shall be subject to StelKast’s
written acceptance, and all quotations of Agent shall contain a statement to
that effect. StelKast shall have the absolute right to accept or reject any
order or any part thereof.

Section 3.2.Conditions of Sale. StelKast shall, in its sole discretion,
determine the conditions of sale and whether or not credit terms shall be
extended, and all quotations of Agent shall contain a statement to that effect.

Section 3.3.Modifications of Scope. At any time, StelKast may, in its absolute
discretion, withdraw any Product or any part of the Specified Area from the
scope of this Agreement by giving written notice to Agent.

ARTICLE IV.
COMPENSATION

Section 4.1.Compensation and Commissions. Agent will be compensated and paid a
commission on the sale of Products in accordance with Exhibit C.

ARTICLE V.
METHOD OF PERFORMANCE

Section 5.1.Dealings with Governments. Throughout the term of this Agreement,
Agent shall, and shall ensure that its employees, subagents, representatives,
agents, consultants, contractors and affiliates will, neither make nor promise
to make any gift or payment of money or anything of value either directly or
indirectly to any officer or employee of any government or any department or
agency thereof, or to any political party or candidate for political office for
the purpose of inducing such official, employee, party or candidate to misuse
his or her position or to influence any act or decision of any government in
order to obtain, retain or direct business to StelKast or any subsidiary or
affiliate thereof.

Section 5.2.Compliance with Legal and StelKast Requirements.

(a)Throughout the term of this Agreement, Agent shall, and shall ensure that its
employees, subagents, representatives, agents, consultants, contractors and

- 3 -

 

--------------------------------------------------------------------------------

 

affiliates will, comply with (i) all applicable Laws, including, without
limitation compliance with the federal Medicare and Medicaid statutes, the
federal Anti-Kickback Statute, the federal False Claims Act, the federal
Self-Referral Statute, and the regulations promulgated pursuant to such statutes
and related state or local statutes or regulations; and (ii) all policies,
procedures and programs of StelKast as may be adopted and/or amended from time
to time, including, but not limited to, compliance programs that are
communicated to Agent.

(b)Throughout the term of this Agreement, Agent shall, and shall ensure that its
employees, subagents, representatives, agents, consultants, contractors and
affiliates will, (i) not offer, pay, solicit, or receive any gift or payment of
money or anything of value either directly or indirectly to or from any
individual or entity in order to improperly induce referrals of items or
services reimbursable under any Federal health care program, (ii) not recommend
Products for non-approved uses, and (iii) not relay inaccurate or misleading
information regarding Medicare, Medicaid or other third party payor coverage,
coding or billing of Products or procedures using Products.

(c)Throughout the term of this Agreement, Agent hereby represents and warrants
to StelKast that no physician or a physician’s immediate family member will
provide services under this Agreement.

(d)Throughout the term of this Agreement, Agent shall ensure that all of its
employees, representatives, agents and subcontractors ("Representatives") are
properly trained in basic sterile technique in the operating room, and Agent
hereby represents and warrants to StelKast that Agent and its Representatives
are in compliance with the foregoing as of the date hereof. In addition, Agent
acknowledges and agrees that it and its Representatives are required to undergo
training regarding, and be proficient in and knowledgeable about, all StelKast
implant system surgical techniques, product specifications, warnings,
precautions, and instructions provided by or on behalf of StelKast
(collectively, "StelKast Product Training"). StelKast Product Training will be
provided by StelKast to Agent and/or its Representatives upon the reasonable
request of Agent either (i) at StelKast's offices or (ii) remotely via a
self-administered training program, in either case as mutually agreed by
StelKast and Agent. Agent shall, and shall cause its Representatives to, execute
and deliver to StelKast, upon request, a written certification in a form
provided by StelKast certifying as to the completion by each of them of the
StelKast Product Training. In addition to StelKast Product Training, Agent
shall, and shall cause its Representatives to, accurately and timely complete
all vendor credentialing requirements of any hospital system or other account
from which Agent solicits orders pursuant to this Agreement, and shall, and
shall cause its Representatives to, execute and deliver to StelKast, upon
request, a written certification in a form provided by StelKast certifying as to
the satisfaction of such vendor credentialing requirement.

Section 5.3.Inventory Policies

(a)From time to time during the Term of this Agreement, StelKast may provide
Products, samples and/or instruments (collectively, "Inventory") to Agent to be

- 4 -

 

--------------------------------------------------------------------------------

 

held by Agent, as bailee, pursuant to the terms of this Agreement. From and
after delivery of Inventory to Agent, Agent is responsible for all loss of or
damage to the Inventory. Without limiting the generality of the foregoing, Agent
shall provide a safe and secure environment for the storage of the Inventory.

(b)Agent shall, at Agent's sole expense, conduct a semiannual count of the
Inventory (or more frequently if requested by StelKast) and shall deliver the
results of the same to StelKast. In addition, Agent shall grant StelKast or its
Representatives access to the Inventory at any time upon reasonable prior
notice. If, at any time, it is discovered that any Inventory bailed to Agent is
damaged or missing, Agent shall immediately pay to StelKast the list price for
the damaged or missing Inventory then in effect. Failure to do so shall
constitute grounds for the immediate termination by StelKast of this Agreement
pursuant to Section 7.2.

(c)Promptly upon StelKast's request for any reason, Agent shall return the
Inventory to StelKast. Agent shall be responsible for the cost of delivering
such Inventory to StelKast, and Agent shall retain the risk of loss or damage to
the Inventory until the same has been delivered to StelKast. Agent acknowledges
that Products are regulated by the Food and Drug Administration and that there
may be times when it is imperative that materials be pulled from the shelves and
returned to StelKast. Failure to comply with any request to return materials
shall constitute grounds for the immediate termination by StelKast of this
Agreement pursuant to Section 7.2.

(d)In addition to the rights set forth on Exhibit C, StelKast reserves the right
to offset against commissions or other money payable to Agent any amounts that
Agent owes to StelKast under the provisions of this Section5.3.

Section 5.4.Other StelKast Policies

Agent shall comply with such other written policies of StelKast as are in effect
from time to time, including, without limitation, the Loaner Instrument and
Implant Policy and the Shipping Policy set forth on Exhibit D.

ARTICLE VI.
INTELLECTUAL PROPERTY AND PROPRIETARY INFORMATION

Section 6.1.Use of Intellectual Property. Agent may not use StelKast’s
trademarks, service marks, trade names, copyrights, or patents (“Intellectual
Property”) in any manner, except as authorized by StelKast. Any and all use of
StelKast’s Intellectual Property by Agent shall inure to and be for the benefit
of StelKast. Agent shall discontinue any and all use of StelKast’s Intellectual
Property upon termination of this Agreement for any reason.

5

Section 6.2.Proprietary Information. All data, literature and information in any
form, not in the public domain, that is transferred by either party to the other
shall be considered proprietary information (“Proprietary Information”) during
and following the term of this Agreement, whether or not it is expressly marked
proprietary, and shall not be revealed or

- 5 -

 

--------------------------------------------------------------------------------

 

transferred by the recipient to any other person, third party, company or
otherwise without the prior written authorization of the disclosing party, nor
shall either party be considered to have relinquished any of such party’s rights
in the Proprietary Information at any time by a transfer within the scope of
this Agreement.

Upon request of either party or upon expiration or termination of this
Agreement, whichever occurs first, each party will submit to the requesting
party all whole and partial copies of all Proprietary Information disclosed,
obtained, generated or otherwise supplied to such party by the other party under
and within the scope of this Agreement. Any information, including, but not
limited to, reports, data or other such similar items, supplied by one party to
the other party within the scope of this Agreement will be for the exclusive use
of the other to carry out the purposes of this Agreement and for no other
purpose. Each party agrees not to use any of the Proprietary Information
supplied by the other party to manufacture products, machines, or parts or to
have such products, machines or parts manufactured by others for any other
purpose whatsoever other than acting as Agent hereunder or a manufacturer,
developer or seller of the Products.

ARTICLE VII.
DURATION, TERMINATION, AND RENEWAL

Section 7.1.Effective Date. This Agreement shall become effective when signed by
both parties, and shall continue in effect until terminated in accordance with
this Agreement.

Section 7.2.Termination with Notice. StelKast or Agent may terminate this
Agreement at any time without cause and without payment of any kind upon 30 days
written notice to the other party; provided, however, that StelKast may
terminate this Agreement pursuant to Section 5.3 immediately upon the giving of
written notice thereof.

Section 7.3.Termination without Notice. This Agreement shall terminate
immediately, without notice or payment of any kind:

(a)upon the institution by or against Agent of proceedings in bankruptcy or any
other procedure for the settlement of debts;

(b)upon Agent’s making an assignment for the benefit of creditors;

(c)upon Agent’s dissolution;

(d)upon Agent becoming the subject of an investigation by the Centers for
Medicare or Medicaid Services, the Office of Inspector General, or other federal
or state regulatory agency;

(e)Agent’s suspension or exclusion from participation in the Medicare and/or
Medicaid programs or debarment by any federal agency;

(f)upon the felony conviction of Agent or its Representatives;

- 6 -

 

--------------------------------------------------------------------------------

 

(g)if Agent engages in:  (i) sales and other activities in violation of
applicable Laws, (ii) misrepresentation, misbranding or adulteration of any of
StelKast’s products, (iii) violation of any of StelKast’s policies communicated
to Agent, (iv) any action or statement which is or could be detrimental to the
reputation or goodwill of StelKast, (v) requesting or requiring that customers
remit payment for Products directly to Agent, or (vi) selling Products to
parties who use, resell or distribute such Products outside of the United
States; or

(h)in the event of a breach of Article VI of this Agreement.

ARTICLE VIII.
MISCELLANEOUS PROVISIONS

Section 8.1.Limitation of Liability. StelKast will under no circumstance be
liable to Agent or any third parties for any special, indirect, or consequential
damages, including, but not limited to, loss of profits or loss of business
opportunities even if StelKast is advised of the possibilities of such damages.

Section 8.2.Assignment. This Agreement may not be assigned by Agent in whole or
in part, without the prior written consent of StelKast.

Section 8.3.Pricing and Intellectual Property Issues. The prices paid by each
user of Products are determined by contract between StelKast and the end user.
Agent has no authority to change this pricing or to disclose the pricing offered
to other users. In addition, Agent has no authority to use the StelKast name
beyond that expressly granted to Agent in this Agreement. This means, among
other things, that StelKast branded instruments may only be used in connection
with procedures involving StelKast branded implants. Failure to adhere to these
contractual requirements could have material and adverse effects on StelKast,
its Intellectual Property, Proprietary Information, and its relationships with
its customers and will thus be treated by StelKast as a material breach of this
Agreement.

Section 8.4.Indemnification.

(a)Agent shall indemnify, defend, save, and hold harmless StelKast and its
officers, directors, shareholder, employees, agents, successors and permitted
assigns (collectively, the “Indemnitees”), from and against any and all claims,
losses, liabilities, costs, expenses, obligations, damages and attorneys’ fees
(whether threatened or actually brought against or incurred by any Indemnitee)
(the "Losses"), including, without limitation, any Losses that arise out of,
result from, or relate to (i) any false representation or breach of warranty
made by Agent under this Agreement, (ii) any non-compliance with or breach of
any covenant, commitment or obligation by Agent under this Agreement, and/or
(iii) any acts or omissions by Agent, its employees, subagents, representatives,
agents, consultants, or contractors in the distribution, solicitation, or
support of Products. Each of the indemnification obligations set forth in this
Section shall survive the termination or expiration of this Agreement for any
reason.

(b)StelKast shall indemnify, defend, save and hold harmless Agent from and
against any and all losses, liabilities, costs, expenses, obligations, damages
and

- 7 -

 

--------------------------------------------------------------------------------

 

attorneys’ fees actually incurred by Agent in connection with a third party
claim against Agent seeking damages due to (i) the defective design and/or
manufacture of Products or (ii) the infringement by any Product of a duly issued
United States Patent.

Section 8.5.Waiver. The failure of either party to enforce at any time any of
the provisions, rights, or options of this Agreement shall in no way be
considered to be a waiver of such provision, right, or option or in any way to
affect the validity of this Agreement nor shall any waiver of any simple breach
or default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.

Section 8.6.Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania.

[signatures on following page]

 

 

- 8 -

 

--------------------------------------------------------------------------------

EXHIBIT 10.25

IN WITNESS WHEREOF, the parties hereto have set their hands.

STELKAST, INC.

By:  
Name:  Jason Samler
Title: Contract Manager
Date: 9/18/2018 12:01:21 PM PDT

[Agent]

By:  
Name:  Houston Jimenez
Title:  Director of Sales
Date: 9/18/2018 11:59:49 AM PDT

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A - PRODUCTS

PRIMARY TOTAL HIP SYSTEM LISTING

PRODUCT DESCRIPTION

CATALOG
NUMBER

Protract Plasma Standard Stem

Protract Plasma Lateralized Stem

SC2659

SC2660

Protract HA Standard Stem

Protract HA Lateralized Stem

SC2661

SC2662

Progeny Standard Stem

Progeny Lateralized Stem

SC2069

SC2076

Progeny Distal Centralizer

SC2077

Provident Standard Stem

Provident Lateralized Stem

SC2647

SC2658

ProClass Standard Stem

ProClass Lateralized Stem

SC2656

SC2657

DTW Stem

SC1439

36mm CoCr Femoral Head

32mm CoCr Femoral Head

28mm CoCr Femoral Head

22mm CoCr Femoral Head

SC3261 / SC3346
SC2271 / SC2272
SC1151 / SC1152
SC1444

36mm Ceramic Femoral Head (BIOLOX delta)

32mm Ceramic Femoral Head (BIOLOX delta)

28mm Ceramic Femoral Head (BIOLOX delta)

SC3295

SC3348

SC3347

Provident Plasma Spray Shell

SC1217 / SC3546

Cross-Over Acetabular Shell

SC3458

Hooded 36mm EXp Acet. Shell Liner

Non-Hooded 36mm EXp Acet. Shell Liner

Hooded 36mm Cross-Over EXp Acet. Shell Liner

Non-Hooded 36mm Cross-Over EXp Acet. Shell Liner

Hooded 32mm EXp Acet. Shell Liner

Non-Hooded 32mm EXp Acet. Shell Liner

Hooded 28mm EXp Acet. Shell Liner

Non-Hooded 28mm EXp Acet. Shell Liner

SC3349

SC3260

SC3474

SC3459

SC3345

SC3344

SC3343

SC3342

Hooded 32mm ProAr Acet. Shell Liner

Non-Hooded 32mm ProAr Acet. Shell Liner

Hooded 28mm ProAr Acet. Shell Liner

Non-Hooded 28mm ProAr Acet. Shell Liner

SC2398

SC2397

SC2543

SC2542

Hooded 28mm Acet. Shell Liner

Non-Hooded 28mm Acet. Shell Liner

Hooded 22mm Acet. Shell Liner

SC1175

SC1163

SC1411

6.5mm Cancellous Bone Screw

SC1156 / SC2677

Unipolar Head

SC1401

Argomedical Bipolar Head

SC1866

 




- 10 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A (cont.)

PRIMARY TOTAL KNEE SYSTEM LISTING

PRODUCT DESCRIPTION

CATALOG
NUMBER

Proven Gen-Flex PS Cemented Femur — Left

Proven Gen-Flex PS Cemented Femur — Right

SC2953

SC2954

Proven Knee — PS Tibial Insert

SC1586

Proven Knee — PS Tibial Insert, Vitamin E X-Linked (EXp)

SC3425

Proven Knee — CR Cemented Femur — Left

Proven Knee — CR Cemented Femur — Right

SC2038

SC2039

Proven Knee — Porous CR Femur — Left

Proven Knee — Porous CR Femur — Right

SC2113

SC2114

Proven Knee — CR Tibial Insert — HF (Hi Flexion)

SC2829

Proven Knee — CR Tibial Insert — HF, Vitamin E X-Linked (EXp)

SC3453

GENFlex2 Knee — PS Cemented Femur — Left

GENFlex2 Knee — PS Cemented Femur — Right

SC3749

SC3750

GENFlex2 Knee — PS Tibial Insert

SC3753

GENFlex2 Knee — PS Tibial Insert, Vitamin E X-Linked (E)(p)

SC3802

GENFlex2 Knee — CR Cemented Femur — Left

GENFlex2 Knee — CR Cemented Femur — Right

SC3751

SC3752

GENFlex2 Knee — Porous CR Femur — Left

GENFlex2 Knee — Porous CR Femur — Right

SC3857

SC3858

GENFlex2 Knee — CR Tibial Insert — HF (Hi Flexion)

SC3754

GENFlex2 Knee — CR Tibial Insert — HF, Vitamin E X-Linked (EXp)

SC3803

GENFlex2 Knee — CR Tibial Insert — UC (Ultra-Congruent)

SC3915

GENFlex2 Knee — CR Tibial Insert — UC, Vitamin E X-Linked (EXp)

SC3916

Proven Knee — Cemented Tibial Tray

SC1584

Proven Knee — 3-Peg Poly Patella

SC1591

Proven Knee — 1-Peg Poly Patella

SC1592

Proven Knee — 3-Peg Poly Patella, Vitamin E X-Linked (EXp)

SC3454

Proven Knee — 1-Peg Poly Patella, Vitamin E X-Linked (EXp)

SC3426

Unicondylar Femur — LM/RL

Unicondylar Femur — RM/LL

SC2461

SC2462

Unicondylar Tibial — Inlay

SC2380 / SC3405

 




- 11 -

 

--------------------------------------------------------------------------------

 

EXHIBIT A (cont.)

REVISION KNEE SYSTEM LISTING

PRODUCT DESCRIPTION

CATALOG
NUMBER

Proven — Constrained/Revision Femur, Left

Proven — Constrained/Revision Femur, Right

SC2957

SC2958

Proven — Constrained/Revision Valgus Bushing

SC2193

Femoral Augment — Distal

Femoral Augment — Posterior

SC2316

SC2317

Proven — Femoral & Tibial Stem

Femoral & Tibial Stem - Cemented

SC2196

SC3029

Proven — Revision Tibial Tray

SC2241

Proven — Revision Tibial Bushing

SC2240

Proven — % Tibial Block (w/screws)

SC2287

Proven — Constrained/Revision Insert

SC2265

Proven — Modular Tibial Tray

SC2291

Proven — % Tibial Block (w/o screws)

SC2295

 

DISPOSABLE COMPONENT PRICE LIST

PRODUCT DESCRIPTION

CATALOG NUMBER

1/8" DRILL BIT 3" LONG

SC1661

1/8" DRILL BIT 4" LONG

SC1662

1/8" QUICK CONNECT DRILL BIT

SC1953

FIXATION PIN-1/8" X 3",CUP PT.,HEADLESS

SC1841-1

FIXATION PIN-1/8" X 3",CUP PT.,HEADED

SC1841-2

FIXATION PIN-1/8" X 1.75",CUP PT.,HEADED

SC1841-3

FIXATION PIN-1/8" X 1",CUP PT.,HEADED

SC1841-4

FIXATION PIN-1/8" X 2",CUP PT.,HEADED

SC1841-5

FIXATION PIN-1/8" X 3",NAIL PT.,HEADLESS

SC2110-1

FIXATION PIN-1/8"X 2.5"

SC2110-2

FIXATION PIN-1/8" X 3",NAIL PT.,HEADED

SC2115-1

FIXATION PIN-1/8" X 2.5",NAIL PT.,HEADED

SC2115-2

FIXATION PIN-1/8" X 2",NAIL PT.,HEADED

SC2115-3

FIXATION PIN-1/8" X 1.75",NAIL PT,HEADED

SC2115-4

FIXATION PIN-1/8" X 1",NAIL PT.,HEADED

SC2115-5

FIXATION PIN-1/8" X 4", NAIL PT, HEADED

SC2115-6

THREADED BONE PIN w/COLLAR, 55MM

SC3520-55

THREADED BONE PIN, 65MM

SC3520-65

THREADED BONE PIN, 85MM

SC3520-85

DRILL BIT W/COLLAR, INNOMED PIN DRIVER

SC3693-01

DRILL BIT W/O COLLAR, INNOMED PIN DRIVER

SC3693-02

 

- 12 -

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SPECIFIED AREA

Crescent Medical Center — Lancaster, TX

Hunt Regional Medical Center — Greenville, TX

Jack Thomas, M.D.

Jack Thomas, M.D.

 

 

Dallas Medical Center — Dallas, TX

Terry D. Madsen, M.D. Jack Thomas, M.D.

 

 

Methodist Charlton Medical Center — Dallas, TX

Clinton S. Bell, M.D. Jesus Rey II, M.D.

Joseph M. Tejan, M.D. John Tenny, M.D.

 

 

 

North Texas Surgery Center — Dallas, TX

Clinton S. Bell, M.D. Jesus Rey II, M.D.

 

 

Pine Creek Medical Center — Dallas, TX

Clinton S. Bell, M.D. Jesus Rey II, M.D.
John Tenny, M.D.

 

 

Baylor Medical Center of Plano — Plano, TX

Methodist McKinney Medical Center — McKinney, TX

McKinney Medical Center — McKinney, TX

Charles E. Toulsen, M.D.

Charles E. Toulsen, M.D. Charles E. Toulsen, M.D.

 

 

Del Sol Medical Center — El Paso, TX

The Hospitals of Providence — East Campus — El Paso, TX

El Paso Specialty Hospital — El Paso, TX

Mountain West Surgery Center — El Paso, TX

The Hospitals of Providence Memorial — El Paso, TX

Keith R. Johnson, M.D. Keith R. Johnson, M.D. Keith R. Johnson, M.D. Keith R.
Johnson, M.D.

 

 

Southwest General Hospital - San Antonio, TX

Elliot Clemence, M.D.

 




- 13 -

 

--------------------------------------------------------------------------------

 

EXHIBIT C

TERMS OF COMPENSATION AND COMMISSION RATES

1.TERMS OF COMPENSATION

Agent will be compensated in accordance with Section 2 of this Exhibit C for all
orders for Products in the Specified Area that were (i) obtained by Agent and
(ii) accepted by StelKast in accordance with the terms of this Agreement. Unless
otherwise required earlier pursuant to an unwaivable provision of applicable
law, commission checks shall be printed and mailed on the first business day of
the month following the end of the month after the month in which the invoice(s)
applying to a particular sale were issued. If an invoice in respect of which a
commission has been paid to Agent hereunder is not paid within ninety (90) days
of its issuance, StelKast shall have the right to offset against future
commissions payable to Agent up to 50% of such future commissions until the
amount of the commission previously paid in respect of such unpaid invoice is
recouped by StelKast. If the average days outstanding for receivables in the
Specified Area exceed seventy-five (75) days, StelKast shall thereafter have the
right to change the payment terms set forth in Section 1 of this Exhibit C.

2.COMMISSION RATES

Primary Total Hip & Knee Sales:

Agent shall be paid a commission on the Net Sales Price of components of the
Products ("Product Components") minus the Agent Cost for Product Components as
defined below:

Agent Cost for StelKast Product Components:

Any Stem

1,500

 

Cemented Femur

900

Metal Head

250

 

Primary Tray

900

Any Shell

700

 

Standard Insert

300

Any Liner

350

 

Patella

300

Primary Hip

2,800

 

Primary Knee

2,400

 

 

 

 

 

 

 

 

Uni Femur

1200

 

 

 

Uni Insert

400

 

 

 

Unicondylar

1,600

Options:

 

 

 

 

Ceramic Head

475

 

Modular Tray

1,250

BiPolar Head

435

 

Tib/Fem Stem

750

 

 

 

EXp Insert

450

 

Revision Knee Sales:

20% commission on Net Sales Price to the Hospital less the Medical Device Excise
Tax.

 

Maximum Revision discount of 30% off list.

- 14 -

 

--------------------------------------------------------------------------------

 

 

Commission rates above are based on a minimum volume of 12 total joints per
month and a utilization of consigned assets of 3 turns per set per month. The
volume and utilization will be evaluated six (6) months after the start of
business and quarterly thereafter. Commission rates may be adjusted based on
asset utilization and written agreement between Agent and StelKast.




- 15 -

 

--------------------------------------------------------------------------------

 

EXHIBIT D

LOANER INSTRUMENT AND IMPLANT POLICY

 

1.

All instrument/implant loaner requests must be made through the Business
Development Manager and/or Customer Service with a minimum of twenty-four (24)
hours' notice prior to shipment.

2.Agent is responsible for inbound freight cost.

3.StelKast will supply return labels with each loaner shipment.

 

4.

Loaner systems need to be return shipped to StelKast within two (2) business
days following surgery. All instruments should be in the original configuration
as received.

 

5.

Agent will incur an additional fee of $25 per day, per instrument tray not
return shipped within two (2) business days following surgery.

 

6.

Agent will incur an additional fee of $50 per day, for missing implant inventory
not return shipped within two (2) business days following surgery.

 

7.

If the items are needed for any additional time, this request must be made
through the Business Development Manager and/or Customer Service.

SHIPPING POLICY

 

1.

New implant bank and instrument set requests require a forty-eight (48) hour
notice to Customer Service prior to shipping.

2.New implant banks and instrument sets will ship via two (2) day shipping.

 

3.

Agent will be responsible for any incremental fees associated with expedited
delivery for new implant banks and instrument sets.

4.Agent will be responsible for the shipping cost of inventory replenishments.

- 16 -

 